DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erik S. Ericksen on 2 June, 2022. 
The application has been amended as follows: 
In the specifications: 
Starting at page 5, line 25, amend the paragraph to read --FIGs. 1a-1e are a 5-sequence graphic illustrating undulatory locomotion of a magnetic robotic device through a lumen, and as effectuated by a rotating magnetic actuator device, in accordance with an example of the present disclosure.--
Starting at page 9, line 11, amend the paragraph to read --A soft-robotic actuator or actuation system is provided to enable a mesoscale medical robot to navigate the natural lumens of the body, such as blood vessels and intestines. The term "soft robot" can mean a robotic device having some component or element of compliance or flexibility, such as a compliant body that can flex or bend (see below and FIGs. 1a-2d). As an overview, the system comprises a soft robot with at least two embedded permanent magnets with alternating magnetic polarity from one another, and a rotating (non-uniform) dipole magnetic field that is swept over the robot, resulting in a traveling wave undulatory motion that propels the robot forward and backward (see e.g., FIG. 1a-1e, steps 1 through 5). This "soft actuation" technology can be fabricated in a wide range of sizes, and can be applied in a variety of diagnostic and therapeutic contexts. There are a variety of benefits of using non-uniform dipole fields over using uniform fields, as well as the benefits of alternating the polarity of the magnets embedded in the device.--
Starting at page 9, line 23, amend the paragraph to read: --In one example a soft robotics actuation or actuator is provided to enable a mesoscale medical robot to navigate the natural lumens of the body, such as blood vessels and intestines. The basic method comprises a robot that has a soft body support structure with at least two embedded permanent magnets (e.g., at the two ends of the structure) with alternating magnetic polarity, and a rotating non-uniform magnetic field that is swept over the robot, resulting in an undulatory motion (i.e., traveling wave) that propels the robot forward ( FIGs. 1a-1e). Alternatively, the permanent magnets can be attached to an external surface of the body of the magnetic robot. For example, the permanent magnets may have an adhesive bonding the permanent magnets to the external surface. Thus, in one example shown in FIGs. 1a-1e, a system 100 for propelling a magnetic robotic device 104, such as through a natural lumen 112 of a human, can comprise an magnetic actuator device 102 operable to generate a rotating magnetic field to effectuate undulatory locomotion of the magnetic robotic device 104, as further detailed herein. The magnetic actuator device 102 can be one or more permanent magnets which are movable relative to the magnetic robotic device 104. Alternatively, the magnetic actuator device 102 can be an electromagnetic actuator having a manipulable magnetic dipole strength and direction. Typically, the magnetic actuator device 102 can be oriented adjacent and external to the lumen in which the magnetic robotic device 102 is positioned. Thus, in some cases the magnetic actuator device 102 can be in direct contact with an exterior surface of a patient, or there can be a gap between the exterior surface and the actuator as long as a sufficiently strong magnetic field can be generated at the magnetic robotic device 104 to effectuate the desired undulatory locomotion. Thus, a non-uniform magnetic field is one that applies varying magnetic dipole direction to the magnetic robotic device, and in some cases also applies a varied magnetic field strength.--
Starting at page 11, line 4 amend the paragraph to read: --In some examples, a non-magnetic region 107 can be between the first permanent magnet 108a and the second permanent magnet 108b. The non-magnetic region 107 can extend from the first permanent magnet 108a to the second permanent magnet 108b such that there is no magnetic material located between the first permanent magnet 108a and the second permanent magnet 108b. In response to application of a rotating magnetic field generated by the electromagnetic actuator device 102, the magnetic robotic device 104 is operable to be propelled, via undulatory locomotion, through a lumen 110 (e.g., a natural lumen of human). As shown in the 5-sequence scene of FIGs. 1a-1e, as the electromagnetic actuator device 102 rotates (e.g., an omnidirectional electromagnet, or a permanent magnet rotated by a motor), the first and second permanent magnets 108a and 108b are caused to move in different directions, which causes a middle section of the compliant body 106, which can be the non-magnetic region 107, to bend or flex, so that during successive rotations of the electromagnetic actuator device 102, the magnetic robotic device 104 experiences undulatory locomotion (e.g., snake-like movement) through a lumen, in part because of the friction generated between the walls of the lumen 110 and the magnetic robotic device 104. Undulatory locomotion can be considered the type of motion characterized by wave-like movement patterns that act to propel something forward. Examples of this type of gait include crawling in snakes, or swimming in the lamprey.-- 
Starting at page 17, line 24 amend the paragraph to read: --The polarization of the permanent magnets embedded in the soft robot is also important. In the case of alternating magnets, the magnetic torques applied to the two magnets will tend to be opposite one another, which may excite the first bending mode (i.e., result in a single large- amplitude arc, as depicted in frames 1, 3, and 5 of FIG. 1a, FIG. 1c and FIG. 1e, respectively). With non-alternating magnets, the magnetic torques applied to the two magnets will tend to be approximately the same as one another, which may excite the second bending mode (i.e., result in a sinusoidal shape with two small-amplitude arcs). Note that larger deflections may cause larger contractions per half cycle (particularly as the field strength decreases), and may enable greater distances to be traversed in a single cycle.--
Election/Restrictions
Claims 1-2, 4-8, 10, 12 and 15-20 are allowable. 
The restriction requirement among Species A-F as set forth in the Office action mailed on 12 November, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 3, 9, 11, and 13-14, directed to nonelected species, are hereby rejoined.. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a magnetic robotic device having: 
a compliant body, 
	first and second permanent magnets supported by the compliant body, 
	a nonmagnetic region spatially separating the permanent magnets, 
	wherein the magnetic robot device is configured to undulate in response to application of a rotating magnetic field, the undulation propelling the magnetic robot device. (Claims 1 and 12)
	Claim 20 is a method that requires at least the above device.
	Sitti et al. (US PGPUB 2013/0303847) teaches the above except for the device being configured to undulate in response to a rotating magnetic field, instead teaching a capsule endoscope that undulates in response to a magnetic field of varying strength, and that rotates in response to a rotating magnetic field imposed thereupon. 
	Hu et al. (US PGPUB 2020/0035390) teaches the above, except for the nonmagnetic region, instead teaching a compliant body with many magnets continuously one after the other. 
There is no reason or suggestion provided in the prior art to modify the above devices to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795